DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
The applicant argues cited reference fails to teach in response to determining that the power supply to the power supply terminal of the digital video signal terminal is present: determine a connection status of a connection process between the source device and the display apparatus to be completed prior to receiving input of the digital video signal from the source device; set a search time of digital video signal in accordance with the connection status determined. The examiner respectfully disagrees. 
in response to determining that the power supply to the power supply terminal of the digital video signal terminal is present (Para. 0011-12); determine a connection status of a connection process between the source device and the display apparatus to be completed prior to receiving input of the digital video signal from the source device (i.e. control unit recognizes that the HDMI external device is connected) (Para. 0011-12); and set a search time of the digital video signal in accordance with the connection status determined (i.e. set a predetermined time) (Para. 0012); and execute a search of the digital video signal in the search time set (Para. 0012-13, 0019, 0022). Wherein, the reference teaches At step S 1, the controller 3 is controlled to determine whether or not there is a power supply from the HDMI external device 9 via the HDMI terminal 23, and if there is a power supply, the process proceeds to step S 2, and if there is no power supply, the process proceeds to step S 4 (power supply determination step). In step S 2, the control unit 6 recognizes that the HDMI external device 9 is connected to the HDMI terminal 23. In step S 3, the control unit 6 sets a predetermined time longer than the reference time, and proceeds to step S 5 (predetermined time changing step) (Para. 0012).
The examiner suggests amending limitations to include “only in response to determining power supply terminal...” and elaborating steps of “a connection status of a connection process...” or similar limitations better clarify the claimed invention. 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashuda Takashi et al (JP 2013-191945, Note: The examiner relied on machine translation of the published document).
Regarding claims 1, 7 and 8, Yashuda et al teaches a display apparatus (Figure 1) comprising:
an input device [2] comprising a digital video signal terminal configured to receive input of a digital video signal, to be displayed by a display, from a source device (Figure 1; Para. 009-10); and 
a controller [6] configured to:
determine whether power supply to a power supply terminal of the digital video signal terminal is present (i.e. determined whether power supplied from HDMI external device 9)  (Figures 1-3; Para. 0011, 0012); 
in response to determining that the power supply to the power supply terminal of the digital video signal terminal is present (Para. 0011-12);
determine a connection status of a connection process between the source device and the display apparatus to be completed prior to receiving input of the digital video signal from the source device (i.e. control unit recognizes that the HDMI external device is connected) (Para. 0011-12); and
set a search time of the digital video signal in accordance with the connection status determined (i.e. set a predetermined time) (Para. 0012); and 
execute a search of the digital video signal in the search time set (Para. 0012-13, 0019, 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9-10 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashuda Takashi et al (JP 2013-191945, Note: The examiner relied on machine translation of the published document), in view of Okada et al (US PG Pub No. 2013/0111578).
Regarding claims 2, 9 and 11, Yashuda et al teaches the display apparatus of Claim 1. The reference is unclear with respect to wherein the connection process comprises a plurality of stages executed in series, where each stage of the plurality of stages includes transmission and reception of a different signal via the digital video signal terminal, wherein in determining the connection status of the connection process, the controller is configured to determine which of the plurality of stages is being executed, and wherein in setting the search time of the digital video signal, the controller is configured to: set the search time to be a first predetermined search time in accordance with determining that the connection status of the connection process is that a first stage of the plurality of stages is being executed; and set the search time to be a second predetermined search time shorter than the first predetermined search time in accordance with determining that the connection status of the connection process is that a second stage that is executed in series after the first stage of the plurality of stages is being executed. 
In similar field of endeavor, Okada et al teaches concept of the connection process comprises a plurality of stages executed in series, where each stage of the plurality of stages includes transmission and reception of a different signal via the digital video signal terminal (Figures 7, 9, 10 and 12); 
wherein in determining the connection status of the connection process, the controller is configured to determine which of the plurality of stages is being executed (Figs. 11A-B, 12), and
wherein in setting the search time of the digital video signal, the controller is configured to:
set the search time to be a first predetermined search time in accordance with determining that the connection status of the connection process is that a first stage of the plurality of stages is being executed (Para. 0122); and
set the search time to be a second predetermined search time shorter than the first predetermined search time in accordance with determining that the connection status of the connection process is that a second stage that is executed in series after the first stage of the plurality of stages is being executed (Figures 7, 12; Para. 0124). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of correctly identifying time to perform HDCP authentication process between devices. 
Regarding claims 4, 10 and 12, Yashuda and Okada, the combination teaches limitations discussed with respect to claim 2. The combination further teaches wherein the plurality of stages comprises: a stage before performing an authentication process of a copy guard; a stage of performing the authentication process of the copy guard; and a stage of determining presence or absence of an input of [[a]] the digital video signal, executed in series in the recited order (Yashuda: Figures 1-3; Para. 0012-13, 0019, 0022 and Okada: Figures 7, 9, 12; Para. 0122, 0124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423